MEMORANDUM **
Scott Howard Kimball appeals from his guilty-plea conviction and 84-month sentence for bank robbery, in violation of 18 U.S.C. § 2113(a).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Kimball’s counsel has filed a brief stating that he finds no meritorious issues for review, and a motion to withdraw as counsel of record. No pro se supplemental brief or answering brief has been filed.
We have independently reviewed the record pursuant to Penson v. Ohio, 488 U.S. 75, 82-83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988). We affirm the conviction. Because Kimball knowingly and voluntarily waived his right to appeal his sentence, and was sentenced within the terms of the plea agreement, we enforce the waiver and dismiss the appeal of his sentence. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000) (stating that an appeal waiver is valid when it is entered knowingly and voluntarily).
Accordingly, we GRANT counsel’s motion to withdraw.
We AFFIRM the conviction and DISMISS the appeal of the sentence.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.